Dismissed and Memorandum Opinion filed July 17, 2003








Dismissed and Memorandum Opinion filed July 17, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-03-00291-CV
____________
 
RON
JACOBS AND MELISSA JACOBS, Appellants
 
V.
 
MARK
S.  SCHWEITZER, INDIVIDUALLY AND ON
BEHALF OF CHAIRS & TABLES, INC., Appellees
 

 
On Appeal from the 189th District Court
Harris
County, Texas
Trial
Court Cause No.  01-00977
 

 
M
E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed December 9, 2002. On
July 11, 2003, the parties filed a joint motion to dismiss the appeal because
the case has been settled.  See Tex. R. App. P. 42.1.  The motion is granted. 
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed July 17, 2003.
Panel consists of Justices Yates,
Hudson, and Frost.